
	
		IV
		House Calendar No. 151
		111th CONGRESS
		2d Session
		H. RES. 978
		[Report No.
		  111–402]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 16, 2009
			Mr. Hoekstra
			 submitted the following resolution; which was referred to the
			 Select Committee on Intelligence (Permanent
			 Select)
		
		
			January 27, 2010
			Reported adversely from the
			 Permanent Select Committee on
			 Intelligence, referred to the House Calendar, and ordered to
			 be printed
		
		RESOLUTION
		Requesting the President to transmit to the
		  House of Representatives all documents in the possession of the President
		  relating to the inventory and review of intelligence related to the shooting at
		  Fort Hood, Texas, described by the President in a memorandum dated November 10,
		  2009.
	
	
		That the President is requested to transmit
			 to the House of Representatives not later than 14 days after the adoption of
			 this resolution all documents (including records, memos, correspondence, or
			 other communications) in the possession of the President that refer or relate
			 to the inventory and review of intelligence related to the shooting on November
			 5, 2009, at Fort Hood, Texas, described by the President in a memorandum dated
			 November 10, 2009.
		
	
		January 27, 2010
		Reported adversely from the
		  Permanent Select Committee on
		  Intelligence, referred to the House Calendar, and ordered to
		  be printed
	
